Ifc/<W5
                               ELECTRONIC RECORD




COA #      11-13-00317-CR                        OFFENSE:       29.03


           Andrew Ferguson v.
STYLE:     The State of Texas                    COUNTY:        Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   35th District Court


DATE: 10/30/15                   Publish: NO     TCCASE#:       CR22183




                        IN THE COURT OF CRIMINAL APPEALS



         Andrew Ferguson v.
style:   The State of Texas                          CCA#:      PD-1614-15

          PRO SE                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
          %£FUj>t                                    JUDGE:

DATE:      nsloLih<?U                                SIGNED:                          PC:_

JUDGE:       3IMum^                                  PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD